In an action to recover commissions alleged to be due pursuant to a contract, defendant appeals from so much of an order of the Supreme Court, Queens County, dated February 15, 1962, as denied its motion, made pursuant to subdivision 1 of rule 102 of the Rules of Civil Practice, to require plaintiff to serve a second amended complaint which shall be more definite and certain with respect to certain paragraphs of the present complaint. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.